t c memo united_states tax_court mario e cayabyab petitioner v commissioner of internal revenue respondent docket no filed date mario e cayabyab pro_se john w strate for respondent memorandum findings_of_fact and opinion haines judge this case arises from a petition for redetermination filed in response to a notice_of_deficiency issued to petitioner for respondent determined a deficiency of dollar_figure and additions to petitioner’s federal_income_tax of dollar_figure dollar_figure and dollar_figure pursuant to sec_6651 and and respectively after stipulations and concessions the only issue remaining for decision is whether petitioner is liable for the sec_6651 addition_to_tax findings_of_fact some of the facts have been stipulated and are so found the stipulation of facts together with the attached exhibits are incorporated herein by this reference at the time petitioner filed his petition he lived in california petitioner has a degree in engineering during he worked for dionex corp petitioner was going through a divorce in and was struggling with the care of his children petitioner’s ex-wife was in possession of documents relating to their investment_income petitioner did not attempt to retrieve these documents because his priority was to settle his divorce and take care of his children and he believed he could settle his taxes for later on petitioner was in good 1all section references are to the internal_revenue_code in effect for the year at issue and all rule references are to the tax_court rules_of_practice and procedure amounts are rounded to the nearest dollar 2the parties have stipulated that there is a deficiency in income_tax due from petitioner for of dollar_figure and a withholding_tax credit of dollar_figure respondent has conceded the sec_6651 and sec_6654 additions to tax health throughout and was not hospitalized for any illness between and petitioner was aware of his obligation to file his form_1040 u s individual_income_tax_return for however he did not file a timely form_1040 respondent sent petitioner a letter on date requesting that petitioner file his form_1040 for petitioner filed his form_1040 for with respondent on date and respondent accepted petitioner’s filing the notice_of_deficiency was issued on date and petitioner timely filed his petition opinion the commissioner has the burden of production with respect to any penalty addition_to_tax or additional_amount sec_7491 the commissioner satisfies this burden of production by coming forward with sufficient evidence indicating that it is appropriate to impose the penalty see 116_tc_438 once the commissioner satisfies this burden of production the taxpayer must persuade the court that the commissioner’s determination is in error by supplying sufficient evidence of an applicable exception id sec_6651 imposes an addition_to_tax for failure_to_file a return on the date prescribed unless the taxpayer can establish that the failure is due to reasonable_cause and not due to willful neglect to prove reasonable_cause for a failure to timely file the taxpayer must show that he exercised ordinary business care and prudence and was nevertheless unable to file the return within the prescribed time 92_tc_899 sec_301_6651-1 proced admin regs the determination of whether reasonable_cause exists is based on all the facts and circumstances estate of hartsell v commissioner tcmemo_2004_211 merriam v commissioner tcmemo_1995_432 aff’d without published opinion 107_f3d_877 9th cir petitioner admits that he failed to timely file his form_1040 for and that he was aware of his obligation to do so therefore respondent’s burden of production under sec_7491 with respect to the sec_6651 addition_to_tax has been satisfied petitioner argues that certain documents required for filing his return were unavailable to him because of his divorce he further argues that he was too preoccupied with the difficulties of his divorce and the care of his children to attempt to retrieve those documents we have previously held that a taxpayer did not have reasonable_cause for failure_to_file where the taxpayer knew of his obligation to file but chose to make his divorce and custody battle a greater priority maher v commissioner tcmemo_2003_85 further the unavailability of information or records does not necessarily establish reasonable_cause for failure_to_file a timely return 56_tc_1324 aff’d without published opinion 496_f2d_876 5th cir petitioner has not demonstrated that he exercised the ordinary business care and prudence that would qualify him for relief from the sec_6651 addition_to_tax consequently petitioner has not met his burden of persuasion and respondent’s determination is sustained the court in reaching its holdings has considered all arguments made and to the extent not mentioned concludes that they are moot irrelevant or without merit to reflect the foregoing decision will be entered under rule
